 

Exhibit 10.9

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

AMENDMENT NO. 10

 

TO

 

CONTRACT NUMBER GINC-C-08-0390

 

BETWEEN

 

GLOBALSTAR CANADA SATELLITE CO.

 

AND

 

HUGHES NETWORK SYSTEMS, LLC

 

FOR

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM 

 

 

 

 

This Amendment No. 10 (“Amendment”) is entered into effective as of August 7,
2013 (“Effective Date”), by and between Hughes Network Systems, LLC, a limited
liability company organized under the laws of Delaware (hereinafter referred to
as the “Contractor”) with its principal place of business at 11717 Exploration
Lane Germantown, Maryland 20876 USA, and Globalstar Canada Satellite Co., a
company incorporated under the laws of Canada with its principal place of
business at 115 Matheson Boulevard West, Suite 100, Mississauga, Ontario, L5R
3L1, Canada (hereinafter referred to as “Globalstar Canada”), and Globalstar,
Inc., a company incorporated under the laws of Delaware with its principal place
of business at 300 Holiday Square Blvd., Covington, Louisiana 70433 (hereinafter
referred to as “Globalstar, Inc.” or “Customer”). As used herein, Contractor,
Globalstar, Inc. and Globalstar Canada may be referred to individually as a
“Party” and collectively as the “Parties”.

 

WHEREAS, Contractor and Globalstar, Inc. entered into Contract No.
GINC-C-08-0390 for the delivery of the Radio Access Network (“RAN”) and the User
Terminal Subsystem (“UTS”) (“Contract”) effective May 1, 2008;

 

WHEREAS, Contractor and Globalstar, Inc. entered into a Letter Agreement, dated
September 22, 2008, for the deferral of payment of certain Payment Milestones
(“Deferred Payments”) under the Contract, subject to interest;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 1, dated
June 16, 2009, for the payment of the Deferred Payments with interest, the PDR
Payment Milestone and advance payments;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 2, dated
August 28, 2009, to extend the schedule of the RAN and UTS program and to revise
certain payment milestones and program milestones to reflect the revised program
timeline;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 3, dated
September 21, 2009, to incorporate the revised the program management schedule;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 4, dated
March 24, 2010, to implement certain Contract Change Notices;

 

WHEREAS, Contractor and Globalstar, Inc. entered into a Letter Agreement, dated
March 21, 2011, for the deferral of payment of certain amounts due under the
Contract, subject to interest, as further amended on October 14, 2011, December
30, 2011, March 30, 2012, June 26, 2012, December 20, 2012, March 26, 2013, June
28, 2013, July 8, 2013, July 11, 2013, July 16, 2013, July 19, 2013, July 25,
2013, July 29, 2013, July 31, 2013 and August 2, 2013 (“Current Deferral
Letter”);

 

WHEREAS, Contractor, Globalstar Canada and Globalstar, Inc. entered into
Amendment No. 5, dated April 5, 2011, to substitute Globalstar Canada for
Globalstar, Inc. under the Contract and with certain exceptions, for all of
Globalstar, Inc.’s rights and obligations under the Contract to be assigned to
and assumed by Globalstar Canada;

 

WHEREAS, Contractor and Globalstar Canada entered into Amendment No. 6, dated
November 4, 2011, to extend the schedule of the RAN and UTS program and revise
the remaining payment milestones and program milestones to reflect the revised
program timeline;

 

WHEREAS, Contractor and Globalstar Canada entered into Amendment No. 7, dated
February 1, 2012, to extend the schedule of the RAN and UTS program and revise
the remaining payment milestones and program milestones to reflect the revised
program timeline;

 

 

 

 

WHEREAS, Contractor and Globalstar Canada entered into Amendment No. 8, dated
September 6, 2012, to extend the schedule of the RAN and UTS program and revise
the remaining payment milestones and program milestones to reflect the revised
program timeline;

 

WHEREAS, Contractor and Globalstar Canada entered into Amendment No. 9, dated
January 18, 2013, to further extend the schedule of the RAN and UTS program and
revise the remaining payment milestones and program milestones to reflect the
revised program timeline;

 

WHEREAS, on July 9, 2013, Globalstar Canada exercised its right pursuant to
Amendment No. 5, dated April 5, 2011, to unilaterally terminate Amendment No. 5
and reassign the Contract to Globalstar, Inc. (the “July 9 Assignment”) on the
basis that Globalstar Canada was “unable to obtain financing for the payments
due under the Contract from [*] and notified Contractor that “As there is no
consent required per Amendment No.5, please consider the Contract reassigned as
of the date of this notice”; and

 

WHEREAS, following up on the July 9 Assignment, the Parties wish to confirm in a
formal amendment to the Contract the effective assignment of the Contract from
Globalstar Canada to Globalstar, Inc. as of July 9, 2013, confirm that the
assignment effected the substitution of Globalstar, Inc. for Globalstar Canada
under the Contract, as amended to date, and confirm that all of Globalstar
Canada’s rights and obligations under the Contract as so amended have been
assigned to and assumed by Globalstar, Inc.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the Parties agree to amend the
Contract as follows:

 

1.          From and after July 9, 2013, Globalstar, Inc. shall be the Customer
under the Contract, as amended to date, and all rights and obligations of
Globalstar Canada under prior versions of the Contract or amendments thereto,
including without limitation rights and obligations with respect to actions
previously taken under the Contract or periods expiring prior to the date of
this Amendment, shall hereafter be rights and obligations of Globalstar, Inc.
Globalstar Canada hereby assigns and Globalstar, Inc. hereby assumes all rights
and obligations of Globalstar Canada existing under the Contract at the time of
such assignment.

 

2.          This Amendment shall be governed by and interpreted according to the
laws of the State of New York.

 

3.          This Amendment may be signed in counterparts and each original
counterpart shall be deemed binding on each Party collectively and individually.

 

4.          Except as amended herein, all terms and conditions of the Contract
shall remain in full force and effect.

 

(signature page follows on next page)

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have signed this Amendment.

 

GLOBALSTAR, INC. HUGHES NETWORK SYSTEMS, LLC     BY: /s/ James Monroe III   BY:
/s/ Sean P. Fleming     Name: James Monroe III Name:  Sean P. Fleming    
Title:  Chief Executive Officer Title:  Senior Counsel     Date:  August 7, 2013
Date:  August 7, 2013     GLOBALSTAR CANADA SATELLITE CO.       BY: /s/ L.
Barbee Ponder IV         Name:  L. Barbee Ponder IV       Title:  Assistant
Secretary       Date:  August 7, 2013  

 

 

 

